Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a US Non-Provisional patent application filed on 12/17/2019.
Claims 1-30, 33-48 and 49 are pending in this patent application.
The amendment filed on 03/21/2020, amending claims 1-30, canceling claims 31-32, and adding new claims 33-48 is acknowledged.
1.	Restriction is required under 35 U.S.C. 121.
Group, I claim(s) 1-18, 33-44 and 45, drawn to a method of treating Metachromatic Leukodystrophy Disease (MLD), comprising administering a virus-like particle (VLP) to a subject in need thereof, wherein said VLP incorporates a lysosomal enzyme, or incorporates an expression vector comprising a nucleotide sequence encoding a lysosomal enzyme, and wherein the VLP is derived from JCV, classified in CPC C12N 2710/22032.
Group, II claim(s) 19-20, 46-48 and 49, drawn to an expression vector comprising a nucleotide sequence encoding a lysosomal enzyme, 5PRELIMINARY AMENDMENTAttorney Docket No.: Q251948 Appln. No.: 16/717,033 and further comprising a promoter selected from the group consisting of CAG and CMV, wherein said expression vector has a size of less than 7 kb, classified in CPC C12N 15/86.
Group, III claim(s) 21, drawn to a method of incorporating a lysosomal enzyme, or incorporating an expression vector comprising a nucleotide sequence encoding a lysosomal enzyme, into a VLP, wherein the method comprises: a) providing a composition comprising VP1 proteins, b) . 

Group, IV claim(s) 22-30, drawn to a VLP produced by the method of claim 21, classified in CPC C12N 2710/22051.

	The inventions are distinct, each from the other because of the following reasons:
2. 	The expression vector comprising a nucleotide sequence encoding a lysosomal enzyme of Group II, and the VLP of Group IV, are each comprises a chemically unrelated structure capable of separate manufacture, use and effect. The DNAs of Group I comprise unrelated nucleic acid sequences and the VLPs of Group IV, are each comprises unrelated proteins. The DNA has other utility besides encoding the proteins such as hybridization or probe preparation; the VLPs can be made by another proteins or another viral proteins.
3.	Inventions IV and I are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). 	In the instant case VLPs protein can be used for the materially different process of inducing an antibody. 
4.	 Inventions polynucleotides of Group II are unrelated to the method of Groups I as they are neither used nor made by the method of Groups I.  
5.	Inventions III and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the VLPs can be used for the materially different process of inducing an antibody. 
6.	The methods of groups I and III are patentably distinct as they comprise unrelated steps, use different products and produce different effects. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the imitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  	Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and 	Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes and Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656